CORRECTED EXAMINER'S AMENDMENT
A correction to the examiner’s amendment appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miranda A.M. Hallett on 5/05/2021. The amendment below supersedes the amendment to claim 54 in the Notice of Allowance mailed on 5/04/2021: 

Claim 54: A capsule comprising a microbial formulation comprising a suspension of uncultured bacteria wherein the uncultured bacteria are from a human stool, wherein the uncultured bacteria are separate from rough particulate matter of the human stool, wherein the proportion of bacteria from the phylum Firmicutes relative to non-Firmicutes bacteria in the microbial formulation is greater than such proportion in the human stool. 

CONCLUSION
Claims 44-50, 53-58, and 61-63 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651